Citation Nr: 1428415	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to June 1988.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Additional evidence, including VA treatment records from August 2010, was submitted by the Veteran in December 2010; a waiver of RO consideration was received along with the June 2014 appellate brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected bilateral hearing loss is currently evaluated as 0 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  He asserts he is entitled to an increased rating.  

A review of the record shows that the Veteran submitted a portion of an August 2010 VA audiology clinic note in December 2010.  Otherwise, the most recent VA treatment records associated with the claims file date from April 2010.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.  

Furthermore, the Veteran was afforded a VA audiological evaluation in December 2009.  Given the length of the intervening period, another VA examination is needed to determine the current severity the Veteran's service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from April 2010 to the present which have not yet been associated with the record, including records from the Minneapolis, Minnesota VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The Veteran should then be scheduled for a VA audiological evaluation to ascertain the current nature and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a compensable rating for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



